DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is non-final.

Request for Reconsideration
Applicant's remarks filed 11/03/2021 have been entered. Claims 1 and 4-17 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. 
Applicant’s remarks on page 2 of the reply are found persuasive, and the rejections of record are withdrawn. Applicant’s remaining remarks have been fully considered, but not found persuasive over the new grounds of rejection set forth below
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable Ochi et al. (General Microbiology (1983), 129, 3709-3720; provided in the IDS dated 4/05/2019) in view of Berbert-Molina et al. (J Ind Micriobiol Biotechnol (2008), 35, 1397-1404; Reference U) as evidenced by Lide et al. (CRC Handbook of Chemistry and Physics, Internet Version 2005; of record).
Ochi teaches a method for culturing sporulating Bacillus subtilis, the method comprising culturing Bacillus subtilis in a culture medium comprising 1% w/v glucose, 0.5 mM L-isoleucine, 0.5 mM L-leucine, and antibiotics selected from the group consisting in-part of lincomycin, erthryomycin, rifampin/rifampicin, streptomycin, tetracycline, and thiostrepton/thiostreopone at multiple concentrations to determine a concentration causing 50% growth inhibition (Methods at Table 1), reading in-part on carbon concentration claim 1, and reading on claims 4, 6-8, and 11-15. Ochi teaches antibiotic (e.g. sporulation inhibitor) concentrations less than 15 µg/ml in the culture medium (i.e. less than 15 ppm) (Fig. 1), reading on claim 5.
	The glucose of Ochi	 (Pubchem ID 5793, molecular formula = C6H12O6) inherently has a molecular weight of 180.16 g/mol, and a molecular weight of carbon of 72.06 g/mol (6 carbon atoms * 12.01 g/mol). Standard weight per volume calculations as set forth by the CRC Handbook of Chemistry and Physics is in units of g/100 ml (page 2-
Regarding claim 1, Ochi does not teach any carbon content of having at least 9.1 g/L or higher.
Berbert-Molina teaches methods of growing B. thuringiensis in high glucose concentrations in the range of 10-152 g/L (Abstract). Berbert-Molina teaches that with an exemplary concentration of 30.8 g/L of glucose, B. thuringiensis enters the sporulation phase II after 12-14 hours of growth (Fig. 1; also see Table 1 for a summary of the growth phases), reading on the carbon concentration of claim 1. Berbert-Molina teaches that glucose concentrations of 30.8-152 g/L improves maximum cell concentration over a glucose concentration of 10 g/L (Table 2, row “Xm (g/l)e”), reading on the carbon concentration of claim 1. 
For clarity of record and based on the calculations above, the glucose concentrations of 30.8-152 g/L of Berbert-Molina would equate to about 13.0-64.1 g of carbon per liter. For example 30.8 g/L * (76.02 g/mol ÷ 180.16 g/mol) = about 13.0 g of carbon per liter, and 152 g/L * (76.02 g/mol ÷ 180.16 g/mol) = about 64.1 g of carbon per liter.
Regarding claim 1, it would have been obvious before the invention was filed to increase the glucose concentration of Ochi (and therefore the carbon content of Ochi) in view of Berbert-Molina.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Ochi and Berbert-Molina are directed towards methods of cultivating/culturing and sporulating Bacillus sp. The 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi and Berbert-Molina as evidenced by Lide as applied to claims 1 and 6 above, and further in view of Başalp et al. (Current Microbiology (1992), 24, 129-135; provided in the IDS dated 4/05/2019).
The teachings of Ochi and Berbert-Molina as evidenced by Lide are relied upon as set forth above. 
Regarding claim 7, Ochi and Berbert-Molina as evidenced by Lide does not teach adding the sporulation-accelerating substance between 5-75 hours after the start of the culture.
Başalp teaches that the timing of adding sporulation effectors changes the pattern of alkaline serine protease and bacilysin production by Bacillus subtilis (Abstract), reading in-part on claim 7. Başalp teaches that addition of early addition of 1% glucose, 10 mM ammonium, or 0.1% L-alanine (e.g. 3 or 6 hours after the start of culturing) inhibits serine protease and bacilysin production (Fig. 1, 2, and 4), reading on claim 7.
Bacillus subtilis. The skilled artisan would have been motivated to do so because Başalp teaches that addition of sporulating accelerating substances prior to about 6 hours reduces the production of bacterial products such as alkaline serine protease and bacilysin
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi and Berbert-Molina as evidenced by Lide as applied to claims 1 and 15 above, and further in view of Cagri-Mehmetoglu et al. (Journal of Dairy Science (2012), 95(7), 3643-3649).
The teachings of Ochi and Berbert-Molina as evidenced by Lide are relied upon as set forth above. 
Regarding claim 16, Ochi does not producing any species of cyclic lipopeptide. Regarding claims 16 and 17, Ochi does not teach the embodiment of surfactin.
Cagri-Mehmetoglu teaches methods of culturing Bacillus subtilis to produce spores and surfactin (Abstract; Methods at p3644-3645), reading on claims 16 and 17. Cagri-Mehmetoglu teaches that surfactin is a powerful biosurfactant and antimicrobial agent (p3643, 1st paragraph of the Introduction), reading on claims 16 and 17.
Bacillus subtilis.  The skilled artisan would have been motivated to do so because Cagri-Mehmetoglu teaches that surfactin is both a powerful biosurfactant and antimicrobial agent.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653